MEMORANDUM **
Federal prisoner Victor Manuel Benitez-Chavez appeals the seventy-seven month sentence imposed following his guilty plea to one count of being found in the United States after deportation, in violation of 8 U.S.C. § 1326.
Benitez-Chavez contends the district court erred in denying his motion to dismiss the indictment. We reject this contention because Benitez-Chavez’s unconditional guilty plea waived all pre-plea nonjurisdictional rulings and antecedent constitutional violations. See United States v. Floyd, 108 F.3d 202, 203-04 (9th Cir.1997).
Benitez-Chavez also contends the district court erred by denying him a downward departure for overrepresentation of his criminal history. The district court’s discretionary decision not to depart downward from the sentencing guidelines is not reviewable on appeal. See United States v. Lipman, 133 F.3d 726, 729 (9th Cir.1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.